

116 S4529 IS: Tribal Connect Act of 2020
U.S. Senate
2020-08-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 4529IN THE SENATE OF THE UNITED STATESAugust 13, 2020Mr. Heinrich introduced the following bill; which was read twice and referred to the Committee on Indian AffairsA BILLTo improve access by Indian Tribes to support from the Schools and Libraries Universal Service Support program (E-rate) of the Federal Communications Commission, and for other purposes. 1.Short titleThis Act may be cited as the Tribal Connect Act of 2020.2.Eligibility of tribal libraries and qualifying essential community-serving institutions for e-rate supportSection 254 of the Communications Act of 1934 (47 U.S.C. 254) is amended—(1)in subsection (h)(4), by inserting , except as provided in subsection (m), before is a library or library consortium; and(2)by adding at the end the following:(m)Eligibility of tribal libraries and qualifying essential community-Serving institutions for E-Rate support(1)DefinitionsIn this subsection—(A)the term broadband internet access service has the meaning given the term in section 8.1(b) of title 47, Code of Federal Regulations, or any successor regulation;(B)the term E-rate program means the universal service program for schools and libraries authorized under subsection (h)(1)(B), the rules of which are set forth under subpart F of part 54 of title 47, Code of Federal Regulations (or any successor regulation), as authorized under subsection (h)(2)(A);(C)the term E-rate support means universal service discounts on eligible services in accordance with subpart F of part 54 of title 47, Code of Federal Regulations (or any successor regulation), as authorized under subsection (h)(2)(A);(D)the term Indian Tribe has the meaning given the term Indian tribe in section 20.100 of title 25, Code of Federal Regulations, or any successor regulation;(E)the term qualifying essential community-serving institution means a facility exclusively owned by an Indian Tribe, including a tribal government building, chapter house, longhouse, community center, senior center, or other similar public building; and(F)the term Tribal College or University has the meaning given the term in section 316(b) of the Higher Education Act of 1965 (20 U.S.C. 1059c(b)).(2)Eligibility of tribal libraries for e-rate support(A)Designation of tribal libraries as libraries eligible for e-rate support(i)In generalAn Indian Tribe that is eligible for support under section 261 of the Library Services and Technology Act (20 U.S.C. 9161) may designate a tribal library or tribal library consortium, including a public-serving library of a Tribal College or University, as a library or consortium that is eligible for E-rate support, without regard to whether the library or library consortium is eligible for assistance from a State Library Administrative Agency under the Library Services and Technology Act (20 U.S.C. 9121 et seq.), if the library or library consortium is eligible for support from an Indian Tribe under such section 261.(ii)Rule of constructionNothing in clause (i) shall be construed to exempt a tribal library from any requirement under the E-rate program not described in that clause, including the other requirements relating to eligible recipients under section 54.501 of title 47, Code of Federal Regulations (or any successor regulation).(B)Tribal essential community-serving institution demonstration program(i)In generalThe Commission, in consultation with the Institute of Museum and Library Services and any other agency with relevant responsibilities, shall establish a pilot program to be known as the Tribal Essential Community-Serving Institution Program, under which the Commission shall provide E-rate support to Indian Tribes for qualifying essential community-serving institutions, as designated by an Indian Tribe.(ii)EligibilityE-rate support obtained under this subparagraph shall only be available to an Indian Tribe if the proposed qualifying essential community-serving institution intends to deliver publicly available internet access and telecommunications services to students, teachers, librarians, and members of the community.(iii)Eligibility for E-rate after the demonstration programA qualifying essential community-serving institution that receives E-rate support under this subparagraph shall be eligible for E-rate support at the end of the 3-year period described in subparagraph (C). (C)Use of contributionsOf the amount collected for the Universal Service Fund under subsection (d), $100,000,000 shall be made available for the 3-fiscal-year period beginning after the date of enactment of the Tribal Connect Act of 2020 to the Commission to carry out this paragraph.(3)Training and technical assistance for tribal schools and libraries(A)Annual reportsThe Commission shall—(i)direct the Administrator of the Schools and Libraries Universal Service Support program to submit an annual report to the Commission regarding the actions of the Schools and Libraries Universal Service Support program to ensure that tribal schools and libraries can participate fully and effectively in the E-rate program, including—(I)outreach efforts targeted to tribal schools and libraries to promote awareness of the E-rate program;(II)specific E-rate training programs for tribal schools and libraries; and(III)other technical assistance initiatives regarding the program’s application process that are available to tribal schools and libraries; and(ii)submit each annual report described in clause (i) to—(I)the Committee on Commerce, Science, and Transportation of the Senate;(II)the Committee on Indian Affairs of the Senate;(III)the Committee on Energy and Commerce of the House of Representatives; and(IV)the Committee on Natural Resources of the House of Representatives.(B)Review of annual reportsThe Commission shall review each annual report required under subparagraph (A) to determine whether additional steps are necessary to ensure that tribal schools and libraries can participate fully and effectively in the E-rate program.(C)Universal service fund technical assistance and trainingThe Commission, in consultation with the Institute of Museum and Library Services, shall provide technical assistance and training to Indian Tribes with respect to Universal Service Fund programs. (4)Coordination and performance measurementThe Commission shall—(A)improve the reliability of the data of the Commission relating to institutions that receive E-rate support by defining the term tribal on the application for E-rate support; and(B)(i)develop performance goals and measures to track progress on achieving the strategic objective of the Commission of ensuring that all Indian Tribes have affordable access to broadband internet access service for educational purposes for students, teachers, librarians, and members of the community;(ii)in coordination with the Institute of Museum and Library Services, identify all tribal libraries and developing tribal libraries in the United States; and (iii)not later than 1 year after the date of enactment of this subsection, submit to Congress and make public a report on the goals and measures developed under clause (i) and the list of libraries identified under clause (ii)..